Case 1:20-cv-02468-BMC Document 43 Filed 07/07/20 Page 1 of 25 PageID #: 1038




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
                                                          :
DERRICK PALMER, KENDIA MESIDOR, :
BENITA ROUSE, ALEXANDER ROUSE,                            :
BARBARA CHANDLER, and LUIS                                :
PELLOT-CHANDLER,                                          :
                                                          :
                           Plaintiffs,                      Case No. 1:20-cv-2468-BMC
                                                          :
                                                          :
         vs.                                              :
                                                          :
AMAZON.COM, INC. and AMAZON.COM
                                                          :
SERVICES LLC,
                                                          :
                           Defendants.                    :
                                                          :
----------------------------------------------------------x

                      DECLARATION OF HEATHER MACDOUGALL

I, Heather MacDougall, hereby declare as follows:

       1.      I am the Vice President of Worldwide Operations, Workplace Health and Safety

(“WHS”) for Amazon.com Services, LLC (“Amazon” or “the Company”), and I have served in

this position since April 2019.

       2.      I graduated with a B.A. from the University of Wisconsin in 1991 and a J.D. from

Marquette University Law School in 1994. I have over 20 years of experience in employee

health and safety.

       3.      From 1994 until 1999, I worked as a labor, employment, and occupational safety

and health attorney at a private law firm.

       4.      From 1999 until 2002, I served as associate general counsel of the HR Policy

Association, which is a public policy organization of chief human resource officers representing

the largest employers in the United States and globally.
Case 1:20-cv-02468-BMC Document 43 Filed 07/07/20 Page 2 of 25 PageID #: 1039




       5.      From 2002 until 2003, I served as chief counsel to former Occupational Safety

and Health Review Commission (“OSHRC”) Chairman W. Scott Railton. OSHRC is an

independent federal agency that adjudicates workplace health and safety disputes between the

U.S. Department of Labor and employers.

       6.      I was a partner at Faegre Drinker LLP from 2003 until 2009, specializing in labor,

employment, and occupational safety and health law.

       7.      I was labor and employment counsel at Bridgestone from 2009 until 2012, while

also being of counsel at Ford Harrison LLP from 2011 until 2012, and from 2012 until 2014, I

was with Akerman LLP.

       8.      In 2014, I was appointed by President Barack Obama to serve as a Commissioner

of OSHRC and was unanimously confirmed by the United States Senate. In April 2017, I was

re-nominated by President Donald Trump to continue serving as a Commissioner and was re-

confirmed by the United States Senate. From 2014 until 2019, I served as a Commissioner of

OSHRC, including as the Chair of the Commission from January 2017 until March 2019.

       9.      In March 2019, I stepped down as Chair of OSHRC and joined Amazon as the

Vice President of WHS in Washington, D.C.

  I.   Amazon Prioritizes the Health and Safety of Our Associates and Has Proactively
       Taken Measures to Protect Associates as They Provide Essential Services

       10.     Amazon operates more than 175 fulfillment centers around the world that span

more than 150 million square feet of space. Amazon has more than 840,000 associates

worldwide and is the second-largest private employer in the United States. Since the start of the

current COVID-19 pandemic, Amazon has hired 175,000 associates in its fulfillment and

delivery network in the United States in response to increased customer demand and to assist

existing associates.



                                                2
Case 1:20-cv-02468-BMC Document 43 Filed 07/07/20 Page 3 of 25 PageID #: 1040




       11.     As Amazon’s Vice President of WHS, I oversee workplace health and safety for

Amazon’s global operations and lead a team of nearly 4,000 safety professionals (the “Amazon

WHS Team”).

       12.     The Amazon WHS team is led by experienced health and safety professionals:

               a.     Amazon’s Director of WHS for Northern American Customer Fulfillment
                      is responsible for over 142,000 associates across the United States and
                      Canada and brings experience from multiple senior health and safety roles
                      at major companies.

               b.     Amazon’s Director of WHS for Global Fulfillment Centers oversees more
                      than 2,300 health and safety professionals with responsibility for more
                      than 320,000 associates across the globe and has more than 15 years of
                      experience in operations.

               c.     Amazon’s WHS Director for Global Specialty Fulfillment and Retail is
                      responsible for strategic development related to health and safety and
                      execution of global standards and policies worldwide and has more than
                      11 years of experience in environmental, health and safety issues.

               d.     Amazon’s Senior Manager WHS Technical Solutions is globally
                      responsible for leading technical subject matter experts responsible for
                      setting global standards and developing programs and previously has held
                      several senior health and safety roles at major companies with over 20
                      years’ experience.

               e.     Amazon’s Senior Manager Industrial Hygienist is responsible for
                      industrial hygiene for Amazon’s worldwide operations and has almost 15
                      years of experience in industrial hygiene having worked in several large
                      companies.

       13.     My team uses Amazon’s innovation, technology, and data insights to pursue the

highest standards to keep our associates safe. We are committed to creating a culture of safety

and use cutting-edge technology and data to measure safety progress. Amazon’s vision is to

synthesize leading health and safety expertise with Amazon’s technological capabilities and

relentless innovation to create new industry benchmarks for health and safety standards, starting

first at Amazon.




                                                3
Case 1:20-cv-02468-BMC Document 43 Filed 07/07/20 Page 4 of 25 PageID #: 1041




       14.       The Amazon WHS Team has been closely tracking the COVID-19 pandemic

since its beginning, when it first appeared in China and as it spread to Europe and North

America. Since the early days of the COVID-19 pandemic, the Amazon WHS Team has worked

closely with health authorities to proactively respond to federal, state, and local guidelines and

new information, ensuring we continue to care for our associates’ health and safety, as well as

the broader safety of the community, while also serving our customers as they face difficult

circumstances.

       15.       The Amazon WHS Team is focused particularly on the public health imperatives

of the COVID-19 pandemic. Amazon is an essential business and has worked hard to efficiently

distribute not only food and supplies to our nation’s households but also critical health and safety

products, such as personal protective equipment, to doctors, nurses, and others working on the

front lines of the pandemic.

 II.   Amazon Has Consulted with Leading Medical and Health Experts to Develop
       Health and Safety Measures in Response to the COVID-19 Pandemic

       16.       Other WHS executives and I have prioritized our employees’ safety throughout

the COVID-19 pandemic and in the face of unprecedented circumstances. In close consultation

with leading medical and health experts, the Amazon WHS Team has implemented extensive

health and safety measures to protect our associates as they continue to provide a critical service

to our country in this time and crisis.

       17.       Since the onset of the COVID-19 pandemic, the Amazon WHS Team has

consulted with and been guided by global and national health and safety public agencies,

including the World Health Organization and the CDC, as well as governors, mayors, and state

and local health departments.




                                                 4
Case 1:20-cv-02468-BMC Document 43 Filed 07/07/20 Page 5 of 25 PageID #: 1042




       18.    In developing our response to the COVID-19 pandemic, the Amazon WHS Team

has regularly engaged with over 20 leading global medical and health experts (including

pandemic response doctors, epidemiologists, and industrial hygienists).

       19.    These experts include, but are not limited to:

              a.      Dr. Ian Lipkin, the John Snow Professor of Epidemiology and Director of

                      the Center for Infection and Immunity at Columbia University and

                      member of the WHO Global Alert Response Network, with significant

                      expertise dealing with infectious diseases throughout the world, including

                      the 2003 SARS outbreak.

              b.      Dr. Kenneth Lindemann, a board-certified internist with more than 30

                      years of professional leadership experience helping multinational

                      corporations integrate, mitigate, and communicate occupational and global

                      public health risks. Dr. Lindemann previously served as the Assistant

                      Medical Director of Health Services at ExxonMobil, and he is currently a

                      Consulting Physician with Corporate Medical Advisors (a subsidiary of

                      the International SOS Group), which is a physician-led group dedicated to

                      providing business-critical advice to entities concerned about managing

                      health-related impacts on global operability, worker safety, well-being and

                      workforce productivity.

              c.      Dr. Greg Siren, a graduate of the University of Toronto, the Royal College

                      of Surgeons in Ireland, and Memorial University of Newfoundland and

                      currently a Consulting Physician at Corporate Medical Advisors. Dr.

                      Siren was previously an academic for 25 years at institutions such as




                                                5
Case 1:20-cv-02468-BMC Document 43 Filed 07/07/20 Page 6 of 25 PageID #: 1043




                 Oregon Health Sciences University, the University of British Columbia,

                 and the Vancouver Coastal Health Authority.

           d.    Dr. M. Andrew Maier, a graduate of Ball State University, the University

                 of Michigan (M.S.), and the Toxicology University of Cincinnati (Ph.D.)

                 with more than 25 years of professional experience in the areas of

                 environmental health, occupational hygiene, and toxicology. Dr. Maier is

                 currently a Senior Managing Health Scientist with Cardno ChemRisk, and

                 he was previously a Professor of Environmental and Industrial Hygiene at

                 the University of Cincinnati College of Medicine;

           e.    Dr. Shannon H. Gaffney, a graduate of the University of Notre Dame

                 School of Engineering and Johns Hopkins University Bloomberg School

                 of Public Health (MHS, Ph.D.), currently a Senior Principal Health

                 Scientist with Cardno ChemRisk. Dr. Gaffney has a wide range of

                 experience in industrial hygiene, exposure assessment, and human health

                 risk assessment, and a contributor to the research behind setting

                 occupational and environmental exposure limits.

           f.    Dr. G. Scott Dotson, a graduate of Murray State University (B.S., M.S.)

                 and the University of South Florida (Ph.D., Toxicology and Risk

                 Assessment), currently a Managing Health Scientist with Cardno

                 ChemRisk. Dr. Dotson has over 15 years of experience in the areas of

                 toxicology, industrial hygiene, risk assessment, and occupational health,

                 and for over 10 years as a former health scientist at the Centers for Disease




                                           6
Case 1:20-cv-02468-BMC Document 43 Filed 07/07/20 Page 7 of 25 PageID #: 1044




                       Control and Prevention, National Institute for Occupational Safety and

                       Health.

       20.     These experts (and approximately 20 others) have guided Amazon in developing

our health and safety measures in response to the COVID-19 pandemic.

       21.     For example, Dr. Lipkin has provided the Amazon WHS Team with ongoing

guidance and information regarding transmission risk; management of confirmed COVID-19

cases; contact tracing procedures; cleaning and sanitization measures; temperature checks and

COVID-19 symptom screening; and COVID-19 testing. Dr. Lipkin’s work also informed

Amazon’s communications to associates about COVID-19. Dr. Lindemann and Dr. Siren

provided medical advice on Amazon’s strategies to mitigate the risk of COVID-19 transmission

in the workplace. The Amazon WHS Team engaged Drs. Maier, Gaffney, and Dotson from

Cardno ChemRisk to complete toxicology reviews of certain cleaning and disinfecting products

in order to ensure that the products are safe and to limit any risk to associates’ health from these

enhanced cleaning measures.

       22.     The Amazon WHS Team also engaged Apex Companies LLC (“Apex”) to

provide industrial hygiene expertise and additional on-the-ground support as the Company

implements and adjusts health and safety measures in response to new guidelines and best

practices. Apex has provided advice, consultations, and feedback on multiple health and safety

initiatives including, for example, temperature screening, mask usage, our disinfectant spraying

program, and our pilot COVID-19 testing program for all associates.

III.   Amazon Has Developed Industry-Leading Health and Safety Practices in Response
       to the COVID-19 Pandemic

       23.     In close consultation with these leading medical and health experts, the Amazon

WHS Team has adopted industry-leading health and safety measure at the Company’s operations



                                                  7
Case 1:20-cv-02468-BMC Document 43 Filed 07/07/20 Page 8 of 25 PageID #: 1045




sites, including the JFK8 fulfillment center (“JFK8”). In many instances, Amazon implemented

health and safety measures before governments issued guidance calling for such steps, as well as

measures more protective than what the guidance recommends.

        24.    Amazon has made more than 100 significant process changes at our operations

sites to help associates stay healthy, and we conduct daily audits of many of the measures we

have put into place.

        25.    In total, Amazon has spent more than $800 million in the first half of this year on

COVID-19 safety measures, such as protective supplies for our associates (including masks,

gloves, hand sanitizer, and sanitizing wipes), other safety equipment (including thermal cameras,

hand held thermometers, additional handwashing stations, and COVID-19 testing supplies), and

enhanced cleaning and disinfecting (including more frequent cleaning by a larger janitorial staff

and disinfectant spraying). On April 30, Amazon’s CEO, Jeff Bezos, announced that Amazon

expects to spend all of the next quarter’s anticipated operating profit—approximately $4 billion

total—on COVID-related expenses getting products to customers and keeping associates safe.1

        26.    In addition after visiting our facilities, numerous law enforcement and health and

safety officials have noted that the protective measures Amazon has implemented are better than

the measures those officials have seen elsewhere and, as a result, have complimented our

operations and our response to the COVID-19 pandemic. Not a single on-site inspection of any

of our facilities throughout the United States has resulted in a citation.




 1
     Press Release: Amazon.com Announces First Quarter Results (Apr. 30, 2020),
     https://ir.aboutamazon.com/files/doc_financials/2020/Q1/Amazon-Q1-2020-Earnings-
     Release.pdf.


                                                  8
Case 1:20-cv-02468-BMC Document 43 Filed 07/07/20 Page 9 of 25 PageID #: 1046




        A.        Amazon Has Implemented Enhanced Cleaning and Disinfection Measures in
                  Our Facilities in Order to Maintain a Safe Work Environment

        27.       In response to the COVID-19 pandemic, Amazon has dramatically expanded its

cleaning practices at all sites, including regular cleaning and disinfection of door handles,

handrails, turnstiles, and other frequently touched areas.

        28.       Amazon has added almost 200 high-contact surfaces to its regular cleaning and

disinfection protocols and has significantly increased the frequency at which breakroom and

restroom surfaces are cleaned so that they are cleaned six to eight times per shift, which is

approximately every 75 minutes.

        29.       In order to implement these enhanced cleaning and disinfection protocols,

Amazon has significantly increased the size of the janitorial teams that clean our sites.

        30.       Amazon also conducts janitorial audits at each site to ensure that the enhanced

cleaning and disinfection protocols are being properly implemented. The individual performing

the audit must complete a checklist with more than 30 prompts to confirm compliance with

various aspects of the enhanced cleaning protocol, and at least one janitorial audit is performed

per each shift.

        31.       Amazon also instructs all associates to clean and disinfect their workstations and

tools and provides associates with appropriate and approved cleaning supplies and instructions to

do so. For example, Amazon provides sanitizing wipes in dispensers located throughout our

facilities.

        32.       Associates are instructed to use these cleaning supplies to sanitize their work

areas and tools, including at the start and end of their shifts. For example, Amazon posted signs

throughout our facilities instructing associates to clean shared equipment before and after use. A

true and correct copy of one such sign is attached as Exhibit A.



                                                    9
Case 1:20-cv-02468-BMC Document 43 Filed 07/07/20 Page 10 of 25 PageID #: 1047




         33.   Amazon tailors its cleaning and disinfection measures to comply with guidance

from CDC, OSHA, and the New York State Department of Health (“NYSDOH”), which

recommends “routine” cleaning and disinfecting of workplaces and, in particular, frequently

touched surfaces and equipment.2 For example, the CDC defines “routine cleaning” as “the

everyday cleaning practices that businesses and communities normally use to maintain a healthy

environment,” and recommends that “[s]urfaces frequently touched by multiple people . . .

should be cleaned with soap and water or another detergent at least daily when facilities are in

use.”3

         34.   In addition, following a COVID-19 case (either a confirmed case or a

presumptive case), Amazon confirms when the diagnosed associate was last on site in order to

determine whether additional enhanced cleaning and disinfection (beyond the now-standard

cleaning protocols) is necessary. In making this determination, Amazon evaluates where the

diagnosed associate was in the building, for how long, how much time has passed since she or he

was on site, and with whom the associate interacted, among other factors. If an associate

informs Amazon of a COVID-19 diagnosis while he or she is on site, Amazon reviews where the

associate has worked and closes off the associate’s workstations for additional enhanced cleaning




 2
     See CDC, Coronavirus Disease 2019 (COVID-19): Interim Guidance for Businesses and
     Employers to Plan and Respond to Coronavirus Disease 2019 (COVID-19), May 2020
     (updated May 6, 2020), https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-
     business-response.html; OSHA, Guidance on Preparing Workplaces for COVID-19, at 9
     (Mar. 16, 2020), https://www.osha.gov/Publications/OSHA3990.pdf; NYSDOH, Interim
     Guidance for Cleaning and Disinfection of Public and Private Facilities for COVID-19
     (Mar. 10, 2020), https://omh.ny.gov/omhweb/guidance/covid-19-general-building-cleaning-
     guidance.pdf.
 3
     See CDC, Frequently Asked Questions (updated July 3, 2020),
     https://www.cdc.gov/coronavirus/2019-ncov/faq.html#Cleaning-and-Disinfection


                                                10
Case 1:20-cv-02468-BMC Document 43 Filed 07/07/20 Page 11 of 25 PageID #: 1048




and disinfection, consistent with CDC guidance.4 In performing additional enhanced cleaning

and disinfection, Amazon uses EPA-registered disinfectant products.

          B. Amazon Conducts Daily Temperature Checks of All Associates to Quickly
             Identify and Address Potential Occurrences of COVID-19

        35.    To ensure that associates and others entering our facilities do not have an elevated

temperature—a primary COVID-19 symptom that can be objectively measured—Amazon began

daily on-site temperature checks at JFK8 and other select sites in the United States on March 29,

2020.

        36.    By the second week of April 2020, Amazon had expanded the temperature check

program to all sites in North America. Amazon checks all associates’ temperatures daily—

hundreds of thousands of individuals daily—in order to reduce the chances that an associate with

COVID-19 enters an Amazon facility and infects others at work.

        37.    To conduct these temperature checks, Amazon has purchased more than 2,900

thermal cameras and 31,000 hand-held thermometers.

        38.    Thermal cameras are used to conduct point of entry screenings for all persons

entering the site. If an individual registers an elevated temperature—which is a temperature at or

above 100.4 ºF (or lower where required by state or local authorities)—then the person will be

required to complete secondary screening in a follow-up area. This secondary screening is

completed with a hand-held non-contact thermometer. If the secondary screening identifies an

elevated temperature, the individual is instructed that they cannot enter the building and must go

home.


 4
     See CDC, Coronavirus Disease 2019 (COVID-19): Interim Guidance for Businesses and
     Employers to Plan and Respond to Coronavirus Disease 2019 (COVID-19), May 2020
     (updated May 6, 2020), https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-
     business-response.html.


                                                11
Case 1:20-cv-02468-BMC Document 43 Filed 07/07/20 Page 12 of 25 PageID #: 1049




         39.   If an associate registers an elevated temperature, the associate is directed to go

home and only return to work after she or he has gone three days (72 hours) without a fever, in

line with CDC recommendations.5 Associates registering an elevated temperature are given a

handout explaining that they should stay home until they are free of a fever for at least 72 hours

without the use of fever-reducing medicines, they will receive up to five hours of pay for their

scheduled shift, and they will be excused from work for the remainder of the 72-hour period. A

true and correct copy of this handout is attached as Exhibit B.

         40.   If an associate develops other symptoms and is diagnosed with COVID-19,

Amazon then follows its contact tracing procedures, derived from CDC guidelines, as described

below.

         41.   Amazon was ahead of the curve with respect to our daily, mandatory temperature

checks. The CDC’s March 12, 2020 guidance suggested that workplaces “[c]onsider regular

health checks . . . of staff and visitors entering buildings (if feasible),” including temperature

checks. A true and correct copy of this guidance is attached as Exhibit C. On April 8, 2020, the

CDC issued guidance recommending temperature checks as one condition for permitting critical

infrastructure workers to continue work following a potential exposure to COVID-19, but it still

did not go so far as to recommend temperature checks for all individuals regardless of known

exposure.6 On May 6, 2020—approximately five weeks after Amazon implemented daily


 5
     CDC, When You Can Be Around Others After You Had or Likely Had COVID-19 (updated
     May 24, 2020), https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/end-home-
     isolation.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019
     -ncov%2Fprevent-getting-sick%2Fwhen-its-safe.html.
 6
     CDC, Interim Guidance for Implementing Safety Practices for Critical Infrastructure
     Workers Who May Have Had Exposure to a Person with Suspected or Confirmed COVID-19
     (updated April 20, 2020), https://www.cdc.gov/coronavirus/2019-ncov/downloads/critical-
     workers-implementing-safety-practices.pdf. NYSDOH also issued similar guidance
     regarding conditions for allowing essential personnel to return to work. See NYSDOH,


                                                  12
Case 1:20-cv-02468-BMC Document 43 Filed 07/07/20 Page 13 of 25 PageID #: 1050




temperature screenings at JFK8—the CDC issued guidance recommending that workplaces

“consider conducting daily health in-person or virtual health checks,” including temperature

screening, of all employees.7

        42.    Amazon’s daily temperature checks of all associates supplement our other

measures encouraging associates to stay home and not come to work if they are feeling sick. For

example, Amazon has posted signs at the entrances of our facilities directing associates to go

home if, among other things, they are displaying symptoms like coughing or shortness of breath.

A true and correct copy of one such sign posted at the entrance of a facility is attached as

Exhibit D.

          C. Amazon Provides Associates with Protective Supplies and Requires That All
             Associates Wear Masks

        43.    Amazon provides face masks that meet CDC guidelines and work gloves to all

associates, delivery service partners, Amazon Flex participants, and seasonal associates.

Amazon has procured more than 151 million face masks, and requires that all associates, drivers,

and support staff in our operations network wear face coverings or masks. Amazon has posted

signs throughout our facilities to remind associates that face coverings are required and to

instruct associates on how to correctly wear face masks. True and correct copies of these signs

are attached as Exhibit E. Amazon has also distributed more than 64 million pairs of work

gloves to our teams.



     Protocols for Essential Personnel to Return to Work Following COVID-19 Exposure or
     Infection (updated Mar. 31, 2020),
     https://coronavirus.health.ny.gov/system/files/documents/2020/04/doh_covid19_essentialper
     sonnelreturntowork_rev2_033120.pdf.
 7
     See CDC, Interim Guidance for Businesses and Employers Responding to Coronavirus
     Disease 2019 (COVID-19), May 2020 (updated May 6, 2020),
     https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-response.html.


                                                 13
Case 1:20-cv-02468-BMC Document 43 Filed 07/07/20 Page 14 of 25 PageID #: 1051




        44.     Amazon provides additional appropriate protective supplies depending on an

employee’s role and task. For example, we provide first aid teams and those conducting

temperature checks with hand held thermometers with nitrile medical gloves and medical grade

masks. Amazon also stations temperature screeners who use hand held thermometers behind a

plexiglass shield.

        45.     Amazon tracks gloves and mask usage and replenishes gloves and mask supplies

on a regular basis, and it instructs all associates to immediately notify management if gloves and

masks are unavailable or supplies are close to running out.

          D. Amazon Facilitates Frequent Hand-Washing by Providing Portable Wash
             Stations and Hand Sanitizer at Locations Throughout Our Facilities

        46.     All Amazon associates are instructed to wash their hands frequently with soap and

water for at least twenty seconds, especially after going to the bathroom, before eating, and after

blowing their nose, coughing, or sneezing. For example, Amazon posts signs throughout our

facilities encouraging associates to frequently wash and sanitize their hands. True and correct

copies of such signs are attached as Exhibit F.

        47.     Amazon has extended associates’ regular break times to ensure associates have

time to wash their hands. Amazon also allows associates to log out of their system to wash their

hands whenever they choose, without any impact on their performance ratings.

        48.     To facilitate frequent hand washing, Amazon has installed hand-sanitizer

dispensers (containing hand sanitizer comprised of more than 60% alcohol, per CDC guidance8)

throughout all of our facilities.



 8
     See CDC, Interim Guidance for Businesses and Employers Responding to Coronavirus
     Disease 2019 (COVID-19), May 2020 (updated May 6, 2020),
     https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-response.html.


                                                  14
Case 1:20-cv-02468-BMC Document 43 Filed 07/07/20 Page 15 of 25 PageID #: 1052




        49.     All Amazon facilities have hand sanitizer available for associates at each turnstile

at all entrances and exits to the facility, and there are signs posted at the turnstiles directing

associates to sanitize their hands as they pass through. A true and correct copy of this sign is

attached as Exhibit G.

        50.     In total, Amazon has distributed approximately 88 million ounces of hand

sanitizer to our sites and has deployed more than 450,000 canisters of disinfectant wipes, more

than 50,000 hand sanitizer containers, and more than 20,000 wall mounted sanitizer refill

containers.

          E. Amazon Implemented Structural Changes in Our Facilities to Allow for
             Appropriate Social Distancing

        51.     Amazon has made significant changes to the operations and layout of our

facilities to allow for appropriate social distancing to limit the spread of COVID-19.

        52.     The Amazon WHS Team has overseen structural changes of facilities in our

fulfillment network so that associates can maintain appropriate distance when working. Some

examples of such changes include: reducing the number of active workstations to ensure that

associates can remain six feet apart, adding additional breakrooms and outdoor seating to

minimize crowding during breaks, spreading out tables and chairs in breakrooms, adding new

entrances to reduce traffic through the main entrances, converting certain areas in our facilities to

one-way walking paths to avoid congestion, and adding directional and spatial markings

throughout our fulfillment centers to indicate traffic direction and guide associates in maintaining

appropriate social distance while they work.

        53.     The Amazon WHS Team has also overseen numerous operational changes to

further facilitate social distancing. Some examples of such changes include: staggering




                                                   15
Case 1:20-cv-02468-BMC Document 43 Filed 07/07/20 Page 16 of 25 PageID #: 1053




associates’ shifts and breaks, replacing in-person “stand up” meetings9 during shifts with

information shared on mobile applications and broadcasts to employee workstations, suspending

exit screening to minimize crowding near the exits at the end of shifts, and cancelling all large

events.

          54.   To avoid crowding near time clocks, Amazon has provided technology for

associates to clock in and out at the start and end of their shifts via mobile applications on their

phone. Specifically, Amazon added a “Clock Punch” feature to the “A to Z” employee portal, a

self-service tool available online and on mobile devices. Amazon posted signs with instructions

for using the new “Clock Punch” feature throughout our operations facilities to encourage

associates to clock in and out through “A to Z.” True and correct copies of these signs are

attached as Exhibit H.

          55.   Amazon also significantly modified the operations of the first-aid clinics in our

customer fulfillment facilities, which are called “Amcare” and are staffed with onsite medical

representatives who administer first aid to associates. In order to protect our onsite medical

representatives from a potential exposure to COVID-19, as of March 20, Amazon instructed all

associates not to enter any Amcare clinic if they are experiencing upper respiratory and/or flu-

like symptoms (including fever, cough, and shortness of breath). Associates experiencing such

symptoms are instructed instead to seek care from their personal healthcare provider. A true and

correct copy of the email announcing this policy is attached as Exhibit I. On or about April 14,

2020, Amcare clinics closed and began operating in a mobile capacity.




 9
     In stand-up meetings, associates and supervisors address safety tips, success stories, and
     other information.


                                                  16
Case 1:20-cv-02468-BMC Document 43 Filed 07/07/20 Page 17 of 25 PageID #: 1054




         56.    To supplement these measures, the Amazon WHS Team created educational

materials on COVID-19 hygiene and social distancing for associates in more than 20 different

languages, which are posted throughout the operations facilities. True and correct copies of

some of Amazon’s posters about social distancing are attached as Exhibit J.

         57.    Amazon also created an associate-led program to ensure that social distancing

practices are followed throughout our facilities. The Amazon Team designated associates at

each of our fulfillment centers to serve as site leaders, called “Social Distancing Ambassadors,”

who are dedicated to promoting social distancing throughout the site.

         58.    Amazon’s social distancing measures are tailored to the CDC’s guidance, which

recommends that employers “[i]ncrease physical space between employees at the worksite by

modifying the workspace,” “rotate or stagger shifts to limit the number of employees in the

workplace at the same time,” “[i]mplement flexible meeting . . . options,” and “[u]se signs, tape

marks, or other visual cues . . . to indicate where to stand when physical barriers are not

possible.”10

           F. Amazon Imposes A Strict Quarantine Procedure Following A Positive COVID-
              19 Diagnosis in Order to Protect the Health of Our Associates

         59.    Amazon instructs all associates feeling sick to stay home, self-monitor, seek

assistance from a medical care provider, and report any symptoms or diagnosis to Amazon.

Amazon has a partnership with Grand Rounds, which is a third-party medical provider that offers

telehealth services. Amazon associates can receive telehealth consultations from Grand Rounds




 10
      See CDC, Interim Guidance for Businesses and Employers Responding to Coronavirus
      Disease 2019 (COVID-19), May 2020 (updated May 6, 2020),
      https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-response.html.


                                                 17
Case 1:20-cv-02468-BMC Document 43 Filed 07/07/20 Page 18 of 25 PageID #: 1055




at no cost, and Grand Rounds’ medical staff is available 24/7 to provide associates with up-to-

the-minute support.

         60.    If an associate is diagnosed with COVID-19, that individual is provided up to 14

days of paid time off and not permitted to return to work until they satisfy the following

minimum requirements, which are derived from CDC guidance. If the diagnosed associate is

symptomatic, the associate cannot return to work until: (1) at least ten days have passed since the

first appearance of the associate’s first symptoms, (2) the associate has not had a fever for at least

three full days (72 hours) without the use of fever-reducing medicine, and (3) the associate’s

other symptoms (e.g., cough or shortness of breath) have resolved. If the diagnosed associate is

asymptomatic, the associate cannot return to work until ten days have passed since the date of his

or her first positive COVID-19 laboratory test. If the associate developed symptoms during the

ten days after his or her COVID-19 laboratory test, then the associate is instructed to follow the

return-to-work guidance for symptomatic COVID-19 cases, as described above.11

         61.    Amazon regularly notifies associates about confirmed positive diagnoses of

individuals (COVID-19 cases) who work at their site (but not the identity of the individuals

diagnosed, in line with guidance from the CDC and the U.S. Equal Employment Opportunity

Commission12)—either through small-group, in-person discussions with management that

comply with social distancing guidelines, text notifications, or its “A to Z” application.


 11
      See CDC, Coronavirus Disease 2019 (COVID-19): Discontinuation of Isolation for Persons
      with COVID-19 Not in Healthcare Settings (Interim Guidance) (updated May 29, 2020),
      https://www.cdc.gov/coronavirus/2019-ncov/hcp/disposition-in-home-patients.html.
 12
      EEOC, What You Should Know About COVID-19 and the Rehabilitation Act, and Other EEO
      Laws (updated June 17, 2020), https://www.eeoc.gov/wysk/what-you-should-know-about-
      covid-19-and-ada-rehabilitation-act-and-other-eeo-laws; See CDC, Interim Guidance for
      Businesses and Employers Responding to Coronavirus Disease 2019 (COVID-19), May 2020
      (updated May 6, 2020), https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-
      business-response.html.


                                                 18
Case 1:20-cv-02468-BMC Document 43 Filed 07/07/20 Page 19 of 25 PageID #: 1056




         62.    In addition, following a confirmed COVID-19 case, Amazon completes “contact

tracing” to identify associates who were in close contact with the diagnosed individual.

         63.    Amazon has been completing contract tracing since February 2020, and

formalized the process into a Global Case Management Policy as of March 20, 2020. From the

outset, Amazon’s policy has been that contact tracing should commence two days (48 hours)

prior to the date of the diagnosed associate’s first symptoms and should end on the last day that

the diagnosed associate was on site. On or about June 23, 2020, Amazon’s policy was further

revised to reflect new CDC guidance on asymptomatic cases, which guidance requires contact

tracing to be commenced two days prior to the laboratory test date.13

         64.    Under Amazon’s current policy, Amazon identifies associates in close contact

with the diagnosed associate during the 48 hours prior the diagnosed associate’s first symptoms

(if the diagnosed associate is symptomatic) or during the 48 hours before the laboratory test date

(if the diagnosed associate is asymptomatic). Per CDC guidance, Amazon defines “Close

Contact” as being within six feet of the diagnosed individual for more than 15 minutes.14

Amazon conducts contact tracing by reviewing closed-circuit television monitoring video (where

available) and interviewing the diagnosed associate about, among other things, whether the

associate recalls having close contact with anyone who works at an Amazon facility. The scope

of Amazon’s contact tracing currently includes identifying close contacts on site, as well as

identifying associates who have carpooled with a diagnosed associate for periods longer than 15



 13
      See CDC, Health Departments: Interim Guidance on Developing a COVID-19 Case
      Investigation & Contact Tracing Plan, 21 (updated June 19, 2020),
      https://www.cdc.gov/coronavirus/2019-ncov/downloads/case-investigation-contact-
      tracing.pdf.
 14
      See CDC, Public Health Guidance for Community-Related Exposure (updated June 5, 2020),
      https://www.cdc.gov/coronavirus/2019-ncov/php/public-health-recommendations.html.


                                                19
Case 1:20-cv-02468-BMC Document 43 Filed 07/07/20 Page 20 of 25 PageID #: 1057




minutes and associates who co-habitate with a diagnosed associate and would be within 6 feet of

that person for more than 15 minutes.

         65.    If the team conducting the contact tracing has any follow up questions or areas of

concern, they will contact again the associate who was diagnosed with COVID-19.

         66.    Amazon informs all associates who were in Close Contact with the diagnosed

associate that they were potentially exposed to someone diagnosed with COVID-19 (but not the

identity of the individual diagnosed), and places those associates on paid leave until 14 days after

their last contact with the diagnosed individual have elapsed. This COVID-related paid time off

does not count against the associates’ paid and unpaid time-off accruals. Amazon instructs these

associates to stay home to self-quarantine and to not return to their work site, to watch for

symptoms, and to seek medical attention if they experience any symptoms. Members of

Amazon’s Human Resources Department check on the associate’s wellness during this

quarantine period.

         67.    The Amazon WHS Team created our quarantine protocols to comply with

recommendations from health and safety regulators, including the CDC, OSHA, and the New

York State Department of Health (“NYSDOH”).

         68.    OSHA guidance, for example, emphasizes that “[p]rompt identification and

isolation of potentially infectious individuals is a critical step in protecting workers, customers,

visitors, and others at a worksite.”15 CDC guidelines similarly recommend that employers

“[d]etermine which employees may have been exposed to the virus and may need to take




 15
      OSHA, Guidance and Preparing Workplaces for COVID-19, at 9 (Mar. 16, 2020),
      https://www.osha.gov/Publications/OSHA3990.pdf.


                                                 20
Case 1:20-cv-02468-BMC Document 43 Filed 07/07/20 Page 21 of 25 PageID #: 1058




additional precautions” and “[i]nform employees of their possible exposure to COVID-19.”16

NYSDOH recommends that a close or proximate contact of a suspected case or confirmed case

should be in precautionary or mandatory quarantine, respectively.17

         69.    In addition to implementing our own contact tracing procedures, Amazon

proactively reaches out to local health authorities to advise of confirmed COVID-19 cases and to

ensure alignment in definition of “close contacts.”

 IV.     Amazon Welcomes Employee Feedback on Our Health and Safety Measures

         70.    Amazon has always encouraged associates to raise health and safety concerns and

to report non-compliance, including throughout the COVID-19 pandemic. Amazon welcomes

these reports and has a zero tolerance policy for any retaliation. Amazon investigates allegations

of retaliation and takes corrective action where warranted.

         71.    Indeed, in responding to this crisis, Amazon has sought feedback from our

associates, and has taken the feedback provided very seriously.

         72.    For example, we use a daily employee opinion survey, called “Connections,” to

seek employee feedback about the effectiveness and consistency of our safety practices.

Between March 23, 2020 and June 15, 2020, more than one million unique associates answered

over 78.7 million COVID-related questions in the Connections surveys. The questions in the

Connections surveys cover topics such as social distancing compliance, proper facemask use,




 16
      See CDC, Interim Guidance for Businesses and Employers Responding to Coronavirus
      Disease 2019 (COVID-19), May 2020 (updated May 6, 2020),
      https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-response.html.
 17
      See NYSDOH, Guidance on the Contacts of a Close or Proximate Contact of a Confirmed or
      Suspected Case of COVID-19 (Mar. 16, 2020),
      https://coronavirus.health.ny.gov/system/files/documents/2020/03/contacts_of_contacts_guid
      ance.pdf.


                                                21
Case 1:20-cv-02468-BMC Document 43 Filed 07/07/20 Page 22 of 25 PageID #: 1059




and the availability of sanitation supplies. Daily employee feedback on these issues has enabled

us to quickly identify and help sites that needed additional support.

        73.    Amazon also has an open door policy with our associates. If our associates have

concerns or ideas on how the company can improve its response to COVID-19, they should not

hesitate to bring them up with their managers or HR.

 V.     Amazon Continues to Develop New and Innovative Health and Safety Measures

        74.    Amazon continues to look for new ways to protect our associates and has

consulted with leading medical experts about developing additional health and safety measures.

        75.    For example, Amazon is piloting regular COVID-19 testing of all associates,

including those showing no symptoms, and has begun assembling the equipment needed to build

our own labs to process COVID-19 tests. A team of Amazon employees—from research

scientists and program managers to procurement specialists and software engineers—has moved

from their normal day jobs to a dedicated team working to build COVID-19 testing capacity.

The team is building its first lab and has begun a pilot to test a small number of front-line

associates. Amazon will spend $1 billion on developing COVID-19 testing capacity throughout

this year.

        76.    Amazon is also working on developing cutting-edge machine learning tools to

enhance and further direct our mitigation efforts.

        77.    For example, Amazon has developed a social distancing tracking system,

“Distance Assistant,” which provides associates with live feedback on social distancing through

a 50-inch monitor, a camera, and a local computing device. As associates walk past the camera,

a monitor displays live video with on-screen visual indicators to show if associates are within six

feet of one another. Amazon also announced that the software and artificial intelligence behind




                                                 22
Case 1:20-cv-02468-BMC Document 43 Filed 07/07/20 Page 23 of 25 PageID #: 1060




this innovation is available via open source so that individuals and businesses can download the

package at no cost and create their own Distance Assistant. Amazon has installed Distance

Assistant units in a handful of its buildings and plans to deploy hundreds of Distance Assistant

units in its sites over the coming weeks.

       78.     Amazon also piloted a wearable device that provides haptic feedback when

workers are too close to one another.

       79.     In addition, Amazon developed a social distancing tracking system, called

“Proxemics,” which uses artificial intelligence to analyze camera footage in Amazon’s buildings

and to identify images showing individuals who are too close to one another. Data from

Proxemics has helped Amazon identify places in our sites where additional changes are needed

to facilitate social distancing, such as installing additional plastic barriers between workstations

or adjusting walking lines marked in tape.

                                                 ***

       80.     From the outset of the COVID-19 pandemic, Amazon has been fully committed

to continuing our essential operations so we can provide food and supplies to millions of

Americans and critical supplies to workers courageously serving on the front lines of the

pandemic.

       81.     Amazon’s efforts to address the COVID-19 pandemic go beyond our business

operations, and Amazon has implemented numerous community initiatives. For example,

Amazon has partnered Amazon Flex drivers with food banks across the country to donate

delivery services of groceries to serve six million meals through the end of June; donated $5

million in Amazon devices to support healthcare workers, patients, schools, teachers, and

communities impacted by COVID-19; donated 4,000 laptops to high school students across the




                                                 23
Case 1:20-cv-02468-BMC Document 43 Filed 07/07/20 Page 24 of 25 PageID #: 1061




country and made online computer science resources, including exam preparation materials,

available at no cost through our Amazon Future Engineer Program; donated 8,200 laptops to

Seattle Public Schools students who do not have access to a device at home; and provided $10

million in funding to give relief to small businesses. Amazon Web Services (“AWS”) has also

pioneered the AWS Diagnostic Development Initiative, a program to support customers working

to bring more accurate diagnostic solutions to market for COVID-19, and Amazon has

committed $20 million to this initiative.

       82.     While these community initiatives are extremely important, Amazon’s top priority

has always been, and remains, to protect our workers while serving the public. Amazon firmly

believes that the best investment we can make is in the safety and well-being of our hundreds of

thousands of associates.

I hereby declare, under penalty of perjury, that the foregoing is true and correct. Executed on

this 7th day of July 2020, in Jupiter, Florida.



Dated: July 7, 2020

                                                  _____________________________
                                                        Heather MacDougall




                                                    24
Case 1:20-cv-02468-BMC Document 43 Filed 07/07/20 Page 25 of 25 PageID #: 1062




                                  Exhibit Index



         Exhibit A       Workstation Cleaning Poster

         Exhibit B       Temperature Screening Handout

         Exhibit C       CDC Guidance

         Exhibit D       COVID-19 Poster

         Exhibit E       Face Mask Posters

         Exhibit F       Hand-Washing Posters

         Exhibit G       Hand-Sanitizer Poster

         Exhibit H       “A to Z” Time Clock Poster

         Exhibit I       Amcare Email

         Exhibit J       Social Distancing Posters
